DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figs. 3C and 3D are described in the specification at page 7 line 16, but these figures do not appear in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The disclosure is objected to because of the following informalities: Figs. 3C and 3D are described in the specification but the figures do not appear in the drawings.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  the term “holeproximal” is missing a space between the words and should be amended to “hole proximal.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the word “continues” does not make grammatical sense in the context of the claim, and should be changed to “continuous.”  Appropriate correction is required
Claim 20 is objected to because of the following informalities:  in line 5, “close” should be “closes” to make grammatical sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the damper" in line 1. There is insufficient antecedent basis for this limitation in the claim. The rejection could be obviated by amending “damper” to “baffle.” For the purpose of examination, “the damper” is construed as “the baffle.”
Claim 20 recites the limitation "the calculated date of air quality comparisons" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezell et al (US 7,331,852 B2) (hereinafter “Ezell”). The specification and drawings of Ezell show all of the elements recited in claims 1, 2, 4, 6, 10, 12, and 13 of this application.
Regarding claim 1, Ezell shows an inlet (6) to collect air from outside a building (20); an air filter coupled to the inlet (air screening device 7, Fig. 1); a baffle to receive air from the inlet (10, see airflow arrows for outside air 1 in Fig. 1); an actuator coupled to the baffle (valve positioning device 16); one or more sensors exposed to air from the air filter (14, Fig. 1, and its components like contamination detector 157 shown in Fig. 6) to determine air quality (functional limitation that sensors 14 can perform, col. 4 lines 59 – 63); a controller (processor 15) coupled to the one or more sensors (14) and the actuator (16, Fig. 3), the controller closing the baffle (10) if air quality is below a threshold (functional limitation that Ezell can perform, as described for example at col. 12 lines 21 – 31, and if contaminant detector 157 senses a contamination level above a desired level outside air is prevented from entering the structure, col. 14 lines 41 – 53); 
Regarding claim 2, Ezell further shows air inside the building (4) is combined with air from the outlet (13, functional limitation that Ezell can perform as shown by airflow arrows in Fig. 1).
Regarding claim 4, Ezell further shows an air heater or air conditioner (HVAC system 13) coupled to the outlet (19, Fig. 1).
Regarding claim 6, Ezell further shows the actuator (16 attached to valve 10) prevents cold or hot air from entering the building (functional limitation that Ezell can perform since when the baffle 10 is closed it prevents air of any temperature from entering, and also because one of the sensors 14 is temperature sensor 140, Fig. 6, that closes upon reaching a high temperature, col. 13 lines 58 – 65).
Regarding claim 10, Ezell further shows a carbon dioxide sensor (14, col. 4 lines 59 – 63).
Regarding claim 12, Ezell further shows a temperature sensor (14, col. 4 lines 59 – 61, and 140, Fig. 6, col. 13 line 58).
Regarding claim 13, Ezell further shows a humidity sensor (14, col. 4 lines 59 – 61, and 150, Fig. 6, col. 14 line 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell. Ezell shows all elements of the claim except that the controller is below a ventilation unit. However, it would have been an obvious matter of design choice to modify the apparatus of Ezell to have the controller (15) below a ventilation unit (HVAC 13) since the present application does not show that the relative altitude of the controller compared to a ventilation unit solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell as applied to claim 1 above, and further in view of Moore, Jr. (US 2005/0186901 A1) (hereinafter “Moore”). Both Ezell and Moore are in the same field of endeavor as the Applicant, a ventilation system by a building having a filter. These two references, when considered together, teach all of the elements recited in claim 3 of this application.
Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the air filter is removable or replaceable. Ezell does not explicitly contain this additional limitation.
Moore teaches the air filter (10) is removable or replaceable (Fig. 6 shows the filter being removed from the filter housing 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by specifying that the filter is removable or replaceable as taught by Moore in order to conveniently change the filter element when it becomes clogged.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell as applied to claim 1 above, and further in view of Su et al. (US 2017/0350611 A1) (hereinafter “Su”). Su is in the same field of endeavor as the Applicant, a ventilation system for a building. These two references, when considered together, teach all of the elements recited in claim 5 of this application.
Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the actuator opens the baffle if outside air quality is better than indoor air quality. Ezell does not explicitly disclose this additional limitation.
Su teaches the actuator opens the baffle if outside air quality is better than indoor air quality (paragraphs [0018] and [0031], set inactive status of the ventilating means to active if it is found that the air quality outside is better than the air quality inside, and Ezell disclosing the ventilating means is active when the baffle is open). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by adding opening the baffle if the outdoor Examiner’s note: the term “better than” is not construed as an indefinite relative or subjective term because a person having ordinary skill in the art would understand that the term means an objective comparison between sensed air quality measurements. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ezell as applied to claim 1 above, and further in view of Mathur et al (US 8,092,285 B2) (hereinafter “Mathur”). Mathur is reasonably pertinent to a problem faced by the inventor by teaching details of baffles and filters that control outside air being let into a vehicle passenger compartment, which is analogous to that of a building. These two references, when considered together, teach all of the elements recited in claims 8 and 9 of this application.
Regarding claim 8, Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses a holeproximal to the air filter to allow continuous monitoring of outside air even if the baffle is closed. Ezell does not explicitly contain this additional limitation.
Mathur teaches a hole (unnumbered gap between the cowl cover 64 and outside air inlet 36 under the hood in Fig. 1) proximal to the air filter (cowl cover grid 64) to allow continuous monitoring (by air quality sensor 62) of outside air even if the baffle (32) is closed (functional limitation that Mathur can perform since the sensor 62 is exposed to the air under the hood in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by adding the hole as taught by Mathur in order to enable the 
Regarding claim 9, Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses the damper in the closed position allows air to flow over the sensors to get a continues outside air reading. Ezell does not explicitly contain this additional limitation.
Mathur teaches the damper (32) in the closed position (upper dashed line position in Figs. 1 and 2) allows air to flow over the sensors (62) to get a continues outside air reading (functional limitation that Mathur can perform in the configuration of Fig. 1, since there is a gap and not a closed duct between the sensors 62 and air inlet 36). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by adding the function as taught by Mathur in order to enable the controller to detect whether it is safe to circulate outside air to the inside without first having to open the baffle to circulate air to the inside, which enhances occupant safety and well-being.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell as applied to claim 10 above, and further in view of Lynn (US 2011/0174054 A1) (hereinafter “Lynn”). Lynn is reasonably pertinent to a problem faced by the inventor by teaching details of sensors used to measure air quality. These two references, when considered together, teach all of the elements recited in claim 11 of this application.
Ezell as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses the sensor measures within 400 to 5000ppm. Ezell does not explicitly contain this additional limitation.
Lynn teaches the sensor measures within 400 to 5000ppm (functional limitation that Lynn can perform since it may operate in a detection range for pollutants of about 0 – 1000 ppm, para. [0026]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by adding the sensor range as taught by Lynn in order to detect concentrations of pollutants that can be harmful to occupants such that a signal could be sent to a controller to close a baffle and protect the occupants from harm.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell as applied to claim 1 above, and further in view of Zhang et al. (US 2017/0356670 A1) (hereinafter “Zhang ‘670”). Zhang ‘670 is in the same field of endeavor as the Applicant, a ventilation system for a building. These two references, when considered together, teach all of the elements recited in claim 14 of this application.
Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 14 of this application further discloses a TVOC sensor. Ezell does not explicitly contain this additional limitation.
Zhang ‘670 teaches a TVOC sensor (130, Fig. 1, para. [0032]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by specifying the TVOC sensor as taught by .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell as applied to claim 1 above, and further in view of Zwijack (US 2015/0140919 A1) (hereinafter “Zwijack”). Zwijack is in the same field of endeavor as the Applicant, a ventilation system for a building. These two references, when considered together, teach all of the elements recited in claim 15 of this application.
Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 15 of this application further discloses a CH2O sensor. Ezell does not explicitly contain this additional limitation.
Zwijack teaches a CH20 sensor (formaldehyde sensor, para. [0039]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by specifying the CH2O sensor as taught by Zwijack in order to enable sensing a substance that is known to be harmful to human occupants of a building.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ezell as applied to claim 1 above, and further in view of Zhang et al. (US 2017/0059199 A1) (hereinafter “Zhang ‘199”). Zhang ‘199 is in the same field of endeavor as the Applicant, a ventilation system for a building, and also reasonably pertinent to a problem faced by the inventor by teaching details of sensors used to control indoor air quality inside a vehicle passenger compartment, that is analogous to that of a building. These two references, when considered together, teach all of the elements recited in claims 16 and 19 of this application.
Regarding claim 16, Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 16 of this application further discloses gas, pressure, humidity and temperature sensors. Ezell further discloses gas (carbon monoxide and carbon dioxide, which are gases), humidity and temperature sensors (14, col. 4 lines 59 – 63, including contaminant detector 157, humidity detector 150, and temperature detector 140, Fig. 6), but does not explicitly disclose a pressure sensor.
Zhang ‘199 teaches a pressure sensor (35 and/or 36, Fig. 4, para. [0035]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by adding the pressure sensor as taught by Zhang ‘199 in order to detect whether the ventilating is creating an overpressure inside the structure such that some of the inside air needs to be released for the comfort of the occupants. 
Regarding claim 19, Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 19 of this application further discloses sensors to monitor air quality inside and outside a building. Ezell does not explicitly contain this additional limitation.
Zhang ‘199 teaches sensors to monitor air quality inside (14) and outside (14A) a building (1, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by adding the inside and outside sensors as taught by Zhang ‘199 in order to determine .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell as applied to claim 1 above, and further in view of Jackson et al. (US 2008/0182506 A1) (hereinafter “Jackson”). Zhang ‘199 is in the same field of endeavor as the Applicant, a ventilation system for a building. These two references, when considered together, teach all of the elements recited in claim 17 of this application.
Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 17 of this application further discloses a Volatile Organic Compounds (VOC) sensor. Ezell does not explicitly contain this additional limitation.
Jackson teaches a Volatile Organic Compounds (VOC) sensor (212, para. [0029]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by specifying the VOC sensor as taught by Jackson in order to enable sensing a substance that is known to be harmful to human occupants of a building.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell as applied to claim 1 above, and further in view of Smith et al. (US 2017/0346848 A1) (hereinafter “Smith”). Smith is reasonably pertinent to a problem faced by the inventor by teaching details of making blockchain entries. These two references, when considered together, teach all of the elements recited in claim 18 of this application.
Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 18 of this application further discloses the controller 
Smith teaches the controller makes entries on a blockchain (para. [0021]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by adding the controller function as taught by Smith in order to enable establishing a record of devices like remote sensors, for example, that become associated with the ventilation system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell as applied to claim 1 above, and further in view of Fan (CN 105987488 A English machine translation) (hereinafter “Fan”) and further in view of Su. Fan is also in the Applicant’s field of endeavor, a ventilation system for a building. These three references, when considered together, teach all of the elements recited in claim 20 of this application.
Ezell as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 20 of this application further discloses a phone app to provide options to make automated commands based on pre-set conditions and the controller follows the pre-set commands to run an air exchange fan in parallel with opening the baffle based on the pre-set commands and the calculated data of air quality comparisons and if air quality outside is inferior to inside air quality, the controller stops the fan and close the baffle. As far as claim 20 can be understood given the 112b rejection above, Ezell further discloses the controller (15) follows the pre-set commands to run an air exchange fan (26) in parallel with opening the baffle (10) based on the pre-set commands and the calculated data of air quality comparisons (functional limitation that Ezell can perform, see the six different scenarios described in Fig. 5 and col. 12 line 
Fan teaches a phone app (24, Fig. 1, to provide options to make automated commands based on pre-set conditions (functional limitation that Fan is capable of performing, paragraphs [0018] and [0024]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by adding the phone app as taught by Fan in order to conveniently review system status and control the ventilation system. Fan does not explicitly teach if air quality outside is inferior to inside air quality, the controller stops the fan and close the baffle.
Su teaches if air quality outside is inferior to inside air quality, the controller stops the fan and close the baffle (set an inactive status of the ventilating means if it found that the air quality of the outside environment is worse than the air quality of the inside environment, para. [0018] and [0031], and Ezell disclosing the ventilating means is inactive when the baffle is closed). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ezell by adding closing the baffle and stopping the fan if the outdoor air is worse than inside air in order to stop bad air from entering, thereby preserving the indoor air quality. Examiner’s note: the term “worse than” is not construed as an indefinite relative or subjective term because a person having ordinary skill in the art would understand that the term means an objective comparison between sensed air quality measurements). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brooks et al (US 2010/0035536 A1) discloses a ventilation system for a building with a baffle and sensors but does not disclose a filter.
Meneely, Jr. (US 7,632,178 B2) discloses a ventilation system for a building with a baffle and sensors but does not disclose a filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746